Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The print quality of  some of the claims in the current version of claims is poor. Please resubmit.
Drawings
The drawings are objected to because the specification page 10 teaches  decoder module(s) connected to  the antenna(s); module DEC1 and module DEC2, recited in page 11. However, such elements are not shown in the drawing .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “a decoder for decoding a first piece of binary information in the absence of focusing towards all of the antenna connected to the receiver during a predetermined integer k of symbol times”. However, the specification as filed does not provide support for such limitations as claimed. The specification at page 11 merely teaches:
“a module DEC1 for decoding a first piece of binary information 
transmitted and at least partially encoded by using the deliberate absence of focusing towards any one (or absence towards all) of the antennas connected to said receiver REC, from at least one remote emitter, during a predetermined  integer k of symbol times”. In other words, the specification teaches the decoded for decoding a signal encoded using  the deliberate absence of focusing towards  all antennas connected to the receiver. There is no disclosure however of a decoder for decoding  a signal in the absence of focusing towards  all of the antennas connected to the receiver. The decoder is not disclosed to be able or capable to detect any absence  of focusing towards  all the antennas to perform the decoding. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a decoder” in line 2. However there  an unclear antecedent in claim 6, line 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinh-Thuy Phan-Huy et al,  “ 2012 IEEE International Conference on Communications (ICC) (Page(s): 4852-4856)  entitled “Receive antenna shift keying for time reversal wireless communications”” in view of Kahn et al Canadian document No. CA 2787813 A1.
As per claim 6,  Dinh-Thuy Phan-Huy et al discloses a method  and a receiver device(fig. 1 and fig. 2) for receiving and decoding at least one binary sequence of a signal that includes a plurality of binary sequences the sequence having been subjected, before its emission by a remote emitter, ( note symbol 1, symbol 2, symbol 3, of fig. 1 each is formed by a binary sequence) (the limitation, “to a prefiltering of focusing towards one target antenna out of n receiver antennas, and the associated focusing prefiltering being chosen according to a value of the binary sequence”, is an element or feature associated with a transmitter or emitter. This claim however is directed to a receiver. Limitation or feature of a transmitter is not a required feature or limitation in a receiver. Therefore, such limitation or feature is not given any patentable weight ) including: a module for decoding a first piece of binary information transmitted (fig. 2 shows a module  (disclosed as a detector (physical entity)(see abstract)) for decoding  first symbol (fist binary information), during a predetermined integer k of symbol times (as shown in at least fig. 1, each symbol is received and processed during respective symbol times or periods). It fails however to teach that the decoding is based on the absence of focusing towards all of the antennas connected to a receiver. Kahn et al teaches  decoding (see fig. 12 box 213) is based on the absence of focusing towards all of the antennas connected to a receiver (note page 10 of  Kahn et al, first para. that teaches a non-line of sight  communication between the base station and the mobile station. Non line of sight communication is by definition absence of focusing towards the antennas of the receiver because of obstruction).
Therefore, it would have been obvious to one skill in the art to incorporate such a teaching  in Dinh-Thuy Phan-Huy et al in order to provide desired bit error rate or packet error reliability. (Kahn, page 10, first para., last two lines).
 As per claim 7, Dinh-Thuy Phan-Huy et al teaches that module for decoding a second piece of binary information transmitted (fig. 2 shows a module  (disclosed as a detector (physical entity)(see abstract)) for decoding  second symbol (first binary information)(fig. 1),  based on  a modulation of power emitted by at least one remote emitter antenna (see page 4853, col. 2, second full paragraph and equation (2), 
As per claim 14, see rejection of claim 6.
Allowable Subject Matter
Claims 1-5, 8-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record does not teach or fairly suggest in combination with the other claimed limitations, the limitations of “ transmitting a first piece of binary information by using the simultaneous absence of focusing towards each of the n receiver antennas during a predetermined integer k of symbol times”, recited in claims 1, 8 and 15 and the limitations of “transmitting a first piece of binary information by using the absence of focusing towards any one of the n receiver antennas, during a predetermined integer k of symbol times”, recited in claim 9.
Response to Arguments
 Applicant’s arguments with respect to claim(s) 6, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633